NUMBER 13-13-00159-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

PAISLEY LOPEZ,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 117th District Court
                   of Nueces County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
           Before Justices Rodriguez, Benavides, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Paisley Lopez attempted to perfect an appeal from a conviction for

possession of a controlled substance. We dismiss the appeal for want of jurisdiction.

       Sentence in this matter was imposed on January 9, 2013. No motion for new trial

was filed. Notice of appeal was filed on March 18, 2013. On March 22, 2013, the Clerk

of this Court notified appellant that it appeared that the appeal was not timely perfected.
Appellant was advised that the appeal would be dismissed if the defect was not corrected

within ten days from the date of receipt of the Court’s directive. On June 3, 2013,

appellant’s counsel responded that appellant gave oral notice of appeal in open court on

February 21, 2013.

       The Texas Rules of Appellate Procedure require a notice of appeal “must be given

in writing and filed with the trial court clerk.” Tex.R.App. P. 25.2(c)(1). Unless a motion

for new trial has been timely filed, a notice of appeal must be filed within thirty days after

the day sentence is imposed or suspended in open court, or after the day the trial court

enters an appealable order. See id. 26.2(a)(1). Where a timely motion for new trial has

been filed, the notice of appeal must be filed within ninety days after the day sentence is

imposed or suspended in open court. See id. 26.2(a)(2). The time within which to file

the notice may be enlarged if, within fifteen days after the deadline for filing the notice, the

party files the notice of appeal and a motion complying with Rule 10.5(b) of the Texas

Rules of Appellate Procedure.        See id. 26.3.     Appellant did not file a motion for

extension of time to file her notice of appeal as permitted by Texas Rule of Appellate

Procedure 26.3 and did not file her notice of appeal until March 18, 2013. See id.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). “When a

notice of appeal is filed within the fifteen-day period but no timely motion for extension of

time is filed, the appellate court lacks jurisdiction.” Olivo, 918 S.W.2d at 522.     Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the



                                               2
appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

         The appeal is DISMISSED FOR WANT OF JURISDICTION. All pending motions

are likewise DISMISSED FOR WANT OF JURISDICTION.

                                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of June, 2013.




                                               3